— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 7, 1985, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement allegedly made by him to a police officer.
Ordered that the judgment is affirmed.
The evidence adduced at the suppression hearing established that the defendant, after receiving and waiving his Miranda rights, voluntarily made an oral statement to a police officer. To the extent that force was used in order to effectuate the defendant’s arrest, we find no basis to disturb the hearing court’s determination that any force was sufficiently attenuated from the defendant’s subsequent statement so as to eliminate any taint which might otherwise have arisen from it (see, People v Hall, 122 AD2d 163; see also, People v Pearson, 106 AD2d 588; People v Hill, 17 NY2d 185, 190, cert denied sub nom. Catanzaro v New York, 385 US 875). The defendant’s claim at the suppression hearing that he never made any statement was properly found to be irrelevant to the issue of whether the statement he allegedly made was admissible at the trial (see, People v Washington, 68 AD2d 90, 98, affd 51 NY2d 214, 221).
We have considered the defendant’s other contentions, including the excessiveness of the sentence, and find that they *491do not warrant modification of the judgment. Mollen, P. J., Lawrence, Eiber and Hooper, JJ., concur.